Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-5 and 20-27 are presented for examination.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 20-21, 23-24 and 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang (US 20160357523).

Regarding Claim 1, Zhang (US 20160357523) teaches 
An Orchestration Engine for providing a technical output across two or more than two programmable objects (Paragraph 0033, The present disclosure describes an integrated developer environment (IDE) for IoT application developers (also referred to as a “developer accelerator environment”), which improves the IoT developer and operator experience; Paragraph 0034, In particular, in the proposed integrated developer environment, various services, tools, etc., are provided for platform emulations, data-flow protocol/algorithm simulation, live management, and so on) 
selected from the group consisting of electronic devices, virtual objects and cloud services in response to user specified logic (Paragraph 0034, the illustrative IDE is not a closed system, and can be configured to leverage and connect to third-party resources, which can include sensor simulation libraries, virtual smart things, cloud services, etc),
the orchestration engine is deployed on any one or more devices comprising a mobile computer, a tablet computer, a laptop computer, a desktop computer, a wired or wireless electronic device, or a server computer connected via the internet (paragraph 0077, Specifically, in one embodiment, a computer operates an Internet of Things (IoT) integrated developer environment (IDE) that accesses one or more real-world physical devices within a computer network that are configured to participate with the IoT IDE])

Regarding Claim 20, Zhang teaches
The Orchestration Engine of claim 1 wherein the Orchestration Engine is provided along with a library of drag and drop Visual Programming Language steps for providing executable computer program steps to enable a computer language illiterate person to provide the user specified logic (Zhang [Paragraph 0048, Lastly, based on the platform emulation, the flow programming framework, and the node-kit, the IoT IDE provides visual developer tools 350 in the IDE for developers to easily program. Examples of such visual developer tools include dragging icons, connecting items logically, programming the items, validating the configurations, and running (executing) the system to obtain a result (virtualization, simulation, etc.)]).  

Regarding Claim 21, Zhang teaches
A system to provide a technical output across two or more than two programmable objects selected from the group consisting of electronic devices, virtual objects and cloud services in response to user specified logic (Paragraph 0033, The present disclosure describes an integrated developer environment (IDE) for IoT application developers (also referred to as a “developer accelerator environment”), which improves the IoT developer and operator experience; Paragraph 0034, In particular, in the proposed integrated developer environment, various services, tools, etc., are provided for platform emulations, data-flow protocol/algorithm simulation, live management, and so on), 
the system comprising: a computer including one or more processors the computer being any of a mobile computer, a tablet computer, a laptop computer, a desktop computer, a wired or wireless electronic device or a server computer connected via the internet (paragraph 0077, Specifically, in one embodiment, a computer operates an Internet of Things (IoT) integrated developer environment (IDE) that accesses one or more real-world physical devices within a computer network that are configured to participate with the IoT IDE]); 
a user interface running on the computer to enable a user to specify logic using a Visual Programming Interface or using an Interpreted Programming Language (Paragraph 0038, according to one or more embodiments herein, a graphical user interface (GUI) is established for an Internet of Things (IoT) integrated developer environment (IDE) with one or more visual developer tools); 
and an orchestration engine running on the computer to interpret, execute and monitor the user specified logic and to provide technical output across two or more than two programmable objects selected from a group consisting of electronic devices, virtual objects and cloud services and to communicate through Wireless Communication with Wireless Sensors and Actuators, or through Wired Communication with Wired Sensors and Actuators, or through local or remote API communication with Virtual Objects and Cloud Services, in accordance with the user specified logic (Paragraph 0038, Nodes are provided within the IoT IDE having connectivity and functionality, where the nodes selected from a) discovered real nodes in communication with the IoT IDE or b) virtual nodes within the IoT IDE, and a plurality are connected as a logical and executable graph for a flow-based programming framework virtualized across one or more IoT layers. The nodes may then be programmed based on respective connectivity and functionality, such that the logical and executable graph has one or more real and/or virtual inputs, one or more real and/or virtual processing functions, and one or more real and/or virtual actions; Paragraph 0034, the illustrative IDE is not a closed system, and can be configured to leverage and connect to third-party resources, which can include sensor simulation libraries, virtual smart things, cloud services, etc).  


Regarding Claim 23, Zhang teaches
Lastly, based on the platform emulation, the flow programming framework, and the node-kit, the IoT IDE provides visual developer tools 350 in the IDE for developers to easily program. Examples of such visual developer tools include dragging icons, connecting items logically, programming the items, validating the configurations, and running (executing) the system to obtain a result (virtualization, simulation, etc.)]).   

Regarding Claim 24, Zhang teaches
A method for providing a technical output across two or more than two programmable objects selected from the group consisting of electronic devices, virtual objects and cloud services in response to user specified logic (Paragraph 0033, The present disclosure describes an integrated developer environment (IDE) for IoT application developers (also referred to as a “developer accelerator environment”), which improves the IoT developer and operator experience; Paragraph 0034, In particular, in the proposed integrated developer environment, various services, tools, etc., are provided for platform emulations, data-flow protocol/algorithm simulation, live management, and so on), 
deploying an orchestration engine on a computer, the computer being any of a mobile computer, a tablet computer, a laptop computer, a desktop computer, a wired or wireless electronic device or a server computer connected via the internet (paragraph 0077, Specifically, in one embodiment, a computer operates an Internet of Things (IoT) integrated developer environment (IDE) that accesses one or more real-world physical devices within a computer network that are configured to participate with the IoT IDE]); 
specifying the user specified logic using a Visual Programming Interface or using an Interpreted Programming Language via a user interface running on the computer (Paragraph 0038, according to one or more embodiments herein, a graphical user interface (GUI) is established for an Internet of Things (IoT) integrated developer environment (IDE) with one or more visual developer tools); 
storing the user specified logic on the computer (Paragraph 0047, Referring still to FIG. 3, the illustrative IDE provides an extensible node-kit 340 to store the implemented nodes which would be commonly used in IoT applications);   
interpreting, executing and monitoring the user specified logic via an orchestration engine running on the computer; and providing technical output across two or more than two programmable objects selected from a group consisting of: electronic devices, virtual objects and cloud services, the technical output being provided by communicating through Wireless Communication with Wireless Sensors and Actuators, through Wired Communication with Wired Sensors and Actuators, or through Local or Remote API communication with Cloud Services and Virtual Objects in response to the user specified logic provided to the computer (Paragraph 0038, Nodes are provided within the IoT IDE having connectivity and functionality, where the nodes selected from a) discovered real nodes in communication with the IoT IDE or b) virtual nodes within the IoT IDE, and a plurality are connected as a logical and executable graph for a flow-based programming framework virtualized across one or more IoT layers. The nodes may then be programmed based on respective connectivity and functionality, such that the logical and executable graph has one or more real and/or virtual inputs, one or more real and/or virtual processing functions, and one or more real and/or virtual actions; Paragraph 0034, the illustrative IDE is not a closed system, and can be configured to leverage and connect to third-party resources, which can include sensor simulation libraries, virtual smart things, cloud services, etc).
 

Regarding Claim 27, Zhang teaches
The method of claim 24, further comprising: providing a library of drag and drop Visual Programming Language steps for providing executable computer program steps to enable a computer language illiterate person to provide the user specified logic (Zhang [Paragraph 0048, Lastly, based on the platform emulation, the flow programming framework, and the node-kit, the IoT IDE provides visual developer tools 350 in the IDE for developers to easily program. Examples of such visual developer tools include dragging icons, connecting items logically, programming the items, validating the configurations, and running (executing) the system to obtain a result (virtualization, simulation, etc.)]).     

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20160357523) in view of Barros (US 20080127044).

Regarding Claim 25, Zhang teaches
The method of claim 24.

Zhang did not teach
further comprising: providing a plug-in framework by specifying communication protocol capabilities of a new element via a markup language, the markup language including one or more of: JSON, YAML or XML to thereby support extensibility for newer electronic devices.

However, Barros (US 20080127044) teaches 
further comprising: providing a plug-in framework by specifying communication protocol capabilities of a new element via a markup language, the markup language including one or more of: JSON, YAML or XML to thereby support extensibility for newer electronic devices (Paragraph 0090, The messaging infrastructure 806 is thus configured to facilitate and enable messaging between the various processes, and, as shown, may implement the orchestration engine 104 as part of this functionality. Various known elements of the messaging infrastructure 806 are not illustrated in FIG. 8A, such as, for example, a message handler, a message log, and/or message repository. Messages may be implemented according to, for example, message types, message templates, previous messages, message portions that may be assembled into a single message, or other message-relevant information. For example, messages may be constructed using the extensible Mark-up Language ( XML), according to message type/template information provided in corresponding XML schemas).  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Zhang’s teaching to Barros in order to modifiy a process model by providing an orchestration engine where the orchestration engine represents an engine for executing process models, and, as such, is configured, for example, to track a state of the process model (e.g., which tasks have been completed, including a most-recently completed task), update the process model in response to a completed task, and ensure that an order of the process model is followed (Barros [0021]).

Allowable Subject Matter
Claims 2-5, 22, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant argues that “As indicated by the text above, the definition of "virtual objects" that can be orchestrated by user specified logic in our invention has broader and novel over the 
Examiner respectfully disagrees.  As applicant acknowledged, the term “virtual objects” is a broad term. Zhang discloses an integrated developer environment (IDE) for IoT application developers to emulate and/or simulate third-party resources, which can include sensor simulation libraries, virtual smart things, cloud services (Zhang [0033]-[0034]).  The Virtual smart things in Zhang can be interpreted to the claimed “virtual objects”.

Applicant argues that “the definition of "user specified logic" that can be supplied to the orchestration engine has a broader scope which is novel over the IoT IDE specified in Zhang' s teachings”.
Examiner respectfully disagrees. Zhang discloses a graphical user interface (GUI) is established for an Internet of Things (IoT) integrated developer environment (IDE) with one or more visual developer tools. Nodes are provided within the IoT IDE having connectivity and functionality, where the nodes selected from a) discovered real nodes in communication with the IoT IDE or b) virtual nodes within the IoT IDE, and a plurality are connected as a logical and executable graph for a flow-based programming framework virtualized across one or more IoT 

Applicant argues that “the element "orchestration engine" in Claim 1 is capable of being deployed on variety of computing devices such as mobile computer, tablet computer, laptop computer, desktop computer, wired or wireless electronic device or server computer connected to internet. This allows for the ability of deploying orchestration engine on devices not having any input or output peripherals like display, touchscreen, keyboard, mouse etc” and “This feature of our invention is not disclosed by and is novel over Zhang”.
Examiner respectfully disagrees.  The claim recites “the orchestration engine is deployed on any one or more devices”. Zhang discloses “a computer operates an Internet of Things (IoT) integrated developer environment (IDE) that accesses one or more real-world physical devices within a computer network that are configured to participate with the IoT IDE” (Zhang [0077]).  Since Zhang’s IDE operates on a computer than Zhang teaches the claim limitation “the orchestration engine is deployed on any one or more devices comprising a mobile computer, a tablet computer, a laptop computer, a desktop computer, a wired or wireless electronic device, or a server computer connected via the internet”.





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SOLTANZADEH whose telephone number is (571)272-3451.  The examiner can normally be reached on M-F, 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AMIR SOLTANZADEH/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191